MEMORANDUM **
Scott Edward Whitney appeals from his guilty-plea conviction and 63-month sentence imposed for possession of unauthorized access devices, in violation of 18 U.S.C. § 1029(a)(3).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Whitney has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Whitney has not filed a pro se supplemental brief.
Because our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 82-83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), indicates that Whitney knowingly and voluntarily waived his right to appeal and was sentenced within the terms of the plea agreement, we enforce the waiver and dismiss the appeal. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered knowingly and voluntarily).
Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.